COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Hugo Bustamente, Jr.,                          §               No. 08-17-00174-CV

                        Appellant,               §                  Appeal from the

  v.                                             §                205th District Court

  Miranda & Maldonado, P.C., Carlos A.           §             of El Paso County, Texas
  Miranda, III, Gabriel Perez and Carlos
  Maldonado,                                     §              (TC# 2015-DCV0358)

                        Appellees.           §
                                           ORDER


       Pending before the Court is Appellees’ motion to vacate the February 7, 2019 oral

argument setting because Appellees’ lead counsel has an irreconcilable scheduling conflict. The

Court was in the process of reviewing the briefs and record in preparation for oral argument before

Appellees filed the motion to vacate, and we find that oral argument in the above styled and

numbered cause would not materially aid in the disposition of this cause. See TEX.R.APP.P. 39.1.

Accordingly, we deny Appellees’ motion to vacate and order that the case be submitted without

oral argument on February 7, 2019.


       IT IS SO ORDERED this 9thday of January, 2019.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment